Case 2:21-cv-00671-MWF-PVC Document 5 Filed 03/16/21 Page1of1 Page ID #:18
JS-6

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

David Matthew Dodds, CASE NUMBER
CV 21-00671 MWE (PVC)

Plaintiff(s)/Petitioner(s),

 

Lieutenant Rodriguez,

ORDER OF DISMISSAL OR REMAND

Defendant(s)/Respondent(s).

 

The Court previously received from Plaintiff(s)/Petitioner(s) [_] Defendant(s)/Respondent(s):
[_] an IFP Request with no accompanying Complaint/Petition/Notice of Removal.

a Complaint/Petition/Notice of Removal without an accompanying IFP Request
or — of the filing fees. Tn i

[_] a Complaint/Petition/Notice of Removal with a partial filing fee payment for an amount
less than the required $400.

The Court sent a warning letter to [x] Plaintiff(s)/Petitioner(s) [_] Defendant(s)/Respondent(s) advising that
failure to correct this deficiency within THIRTY DAYS from the date of the warning letter would result in

dismissal or remand of this case. More than THIRTY DAYS have now passed, and the deficiency has not been
corrected.

Accordingly, this case is HEREBY ORDERED
DISMISSED. No further filings shall be accepted under this case number.

[_] REMANDED to the . No further findings shall be
accepted under this case number.

IT IS SO ORDERED.

Dated: March 16, 2021 Dy Be Z

United States D&sthigt Judge l

 

IFP-10 (05/18) ORDER OF DISMISSAL OR REMAND Page 1 of 1
